DETAILED ACTION
Claims 1, 4, 6, 10, 13 and 15-17 are amended. Claim 14 is cancelled. Claims 18-21 are added. Claims 1-13 and 15-21 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Apparatus Sequentially Outputting Gate Pulses To Alternate Sides of a Gate Line.
Claim Objections
Claims 1, 13, 18 and 20-21 are objected to because of the following informalities:
As per claim 1, the limitation “the first side and the second side are divided from each other based on a center portion of the gate lines as a boundary” should be “the first side and the second side of the gate lines are divided from each other based on a center portion of the gate lines as a boundary”.
As per claim 13, the limitation “a second connection line connected to the second gate line, the second connection line being the connection line nearest along the second direction to the first connection line among connection lines connected to the second gate line” should be “a second connection line connected to the second gate line, the second connection line being a connection line nearest along the second direction to the first connection line among connection lines connected to the second gate line”.
As per claim 18, the limitation “the same” should be “a same”, “a second connection line on the second side and connected to the second gate line, the second connection line being the connection line nearest along the second direction to the first connection line among connection lines connected to the second gate line” should be “a second connection line on the second side and connected to the second gate line, the second connection line being a connection line nearest along the second direction to the first connection line among connection lines connected to the second gate line”.
As per claim 20, the limitation “the same” should be “a same”.
As per claim 21, the limitation “n being a natural number” should be “wherein n being a natural number”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (US 20140043306).
As per claim 13, Min discloses a display apparatus (Fig. 2; [0030]), comprising:
a display panel (#100) having a display area (#910) and a non-display area (#922), the non-display area (#922) being outside the display area (#910; [0031]);
a gate driver (#200) positioned in the non-display area (#922; [0031]);
gate lines (#GL1-GLn) including:
odd gate lines (#GL1, GL3…) extending in a second direction (i.e., horizontal axis direction); and
even gate lines (#GL2, GL4…) extending in the second direction (i.e., horizontal axis direction); and
connection lines (#210; [0032]) including:
first side connection lines extending in a first direction (i.e., vertical direction) different from the second direction (i.e., horizontal axis direction), the first side connection lines being positioned on a first side (i.e., left side) of the gate lines (#GL1-GLn); and
second side connection lines extending in the first direction (i.e., vertical direction), the second side connection lines being positioned on a second side (i.e., right side) of the gate lines (#GL1-GLn), the second side (i.e., right side) and the first side (i.e., left side) being on opposite sides of a center portion of the gate lines (#GL1-GLn);
wherein gate pulses supplied from the gate driver (#200) to the gate lines (#GL1-GLn) through the connection lines (#210) are alternately output from the first side (i.e., left side) and the second side (i.e., right side) of the gate lines (#GL1-GLn; [0042]; [0073]);
wherein (Fig. 5 discloses) the gate lines (#GL1-GLn) include:
a first gate line (#GL1);
a fourth gate line (#GL4);
a second gate line (#GL2) between the first gate line (#GL1) and the fourth gate line (#GL4) the second gate line (#GL2) being adjacent the first gate line (#GL1); and
a third gate line (#GL3) between the second gate line (#GL2) and the fourth gate line (#GL4);
wherein the connection lines (#210) include:
a first connection line (#210) connected to the first gate line (#GL1);
a second connection line (#210) connected to the second gate line (#GL2), the second connection line (#210) being the connection line nearest along the second direction (i.e., horizontal axis direction) to the first connection line (#210) among connection lines connected to the second gate line (#GL2);
a third connection line (#210) connected to the third gate line (#GL3); and
a fourth connection line (#210) connected to the fourth gate line (#GL4);
wherein the first (#210) and third connection lines (#210) are on the first side (i.e., left side), and the second (#210) and fourth connection lines (#210) are on the second side (i.e., right side).
As per claim 15, Min discloses the display apparatus of claim 13, wherein, in operation, a second gate pulse is received by the second gate line (#GL2) between a first gate pulse being received by the first gate line (#GL1) and a third gate pulse being received by the third gate line (#GL3; [0042]-[0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Jeon (US 20150379955).
As per claim 1, Min discloses a display apparatus (Fig. 2; [0030]), comprising:
a display panel (#100) provided with four non-display areas (#921-924) outside a display area (#910; [0031]);
a gate driver (#200) provided in a first non-display area (#922) of the non-display areas (#921-924; [0031]);
a controller (#400) for controlling the gate driver (#200) and the data driver (#300; [0031]);
connection lines (#210) extended from the gate driver (#200), the connection lines (#210) being provided in a first direction (i.e., vertical direction; [0032]); and
gate lines (#GL1-GLn) connected to the connection lines (#210), the gate lines (#GL1-GLn) being provided in a second direction (i.e., horizontal axis direction) different from the first direction (i.e., vertical direction), wherein gate pulses supplied from the gate driver (#200) to the gate lines (#GL1-GLn) through the connection lines (#210) are alternately output from a first side (i.e., left side) and a second side (i.e., right side) of the gate lines (#GL1-GLn; [0042]; [0073]), and
(Fig. 2 discloses) the first side (i.e., left side) and the second side (i.e., right side) are divided from each other based on a center portion of the gate lines (#GL1-GLn) as a boundary.
However, Min does not teach a data driver provided in the first non-display area.
Jeon teaches a data driver (Fig. 1, #500) provided in the first non-display area (#NDA; [0051]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data driver of Min arranged according to Jeon so that the data driver is disposed adjacent to the gate driver in the non-display area. 
As per claim 2, Min in view of Jeon discloses the display apparatus of claim 1, wherein (Min: Fig. 2 discloses) first side connection lines of the connection lines (Min: #210), which are connected to the gate driver (Min: #200) at the first side (Min: i.e., left side), are connected to the first side (Min: i.e., left side) of the gate lines (Min: #GL1-GLn), and
second side connection lines of the connection lines (Min: #210), which are connected to the gate driver (Min: #200) at the second side (Min: i.e., right side), are connected to the second side (Min: i.e., right side) of the gate lines (Min: #GL1-GLn).
As per claim 3, Min in view of Jeon discloses the display apparatus of claim 2, wherein (Min: Fig. 5 discloses) the first side connection lines are alternately connected to odd gate lines (Min: #GL1, GL3…) and even gate lines of the gate lines (Min: #GL2, GL4…), and
the second side connection lines are alternately connected to other odd gate lines (Min: #GL1, GL3…) and other even gate lines of the gate lines (Min: #GL2, GL4…).
As per claim 4, Min in view of Jeon discloses the display apparatus of claim 2, wherein (Min: Fig. 5 discloses) the display panel (Min: #100) is provided with first to (g)th connection lines (Min: #210) connected to the gate driver (Min: #200) and first to (g)th gate lines (Min: #GL1-GL16) connected to the first to (g)th connection lines (Min: #210),
the first side connection lines of the connection lines (Min: #210) are connected to odd gate lines of the first to ((g/2)-1)th gate lines (Min: #GL1-GL7) and even gate lines of the (g)th to ((g/2)+2)th gate lines (Min: #GL16-GL10),
the second side connection lines of the connection lines (Min: #210) are connected to odd gate lines of ((g/2)+1)th to (g)th gate lines (Min: #GL9-GL16) and even gate lines of (g/2)th to first gate lines (Min: #GL8-GL1), and
wherein ‘g’ is an even natural number (Min: ‘g’ is 16 is an even natural number).
As per claim 5, Min in view of Jeon discloses the display apparatus of claim 4, wherein the first side connection lines are alternately connected to odd gate lines of the first to ((g/2)-1)th gate lines (Min: #GL1-GL7) and even gate lines of the (g)th to ((g/2)+2)th gate lines (Min: #GL16-GL10), and
the second side connection lines are alternately connected to odd gate lines of the ((g/2)+1)th to (g)th gate lines (Min: #GL9-GL16) and even gate lines of the (g/2)th to first gate lines (Min: #GL8-GL1).
As per claim 12, Min in view of Jeon discloses the display apparatus of claim 1, wherein two gate pulses continuously outputted to two connection lines (Min: #210) provided in the center portion of the gate lines (Min: #GL1-GLn) are outputted from the first side (Min: i.e., left side) or outputted from the second side (Min: i.e., right side; [0042]-[0043]; [0073]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Chen (US 20090278782).
As per claim 16, Min discloses the display apparatus of claim 13.
However, Min does not teach the first gate line and the third gate line receive odd gate pulses based on output of odd flip-flops of an odd shift register, and
the second gate line and the fourth gate line receive even gate pulses based on an output of even flip-flops of an even shift register.
Chen teaches the first gate line (Fig. 1B, #G1) and the third gate line (#G3) receive odd gate pulses based on output of odd flip-flops of an odd shift register (#160; [0021]-[0022]; [0025]), and
the second gate line (#G2) and the fourth gate line (#G4) receive even gate pulses based on an output of even flip-flops of an even shift register (#160; [0021]-[0022]; [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the odd and even shift registers disclosed by Chen to the display apparatus of Min so as to transfer or shift the input signal to the output terminal in response to each clock signal (Chen: [0021]).
As per claim 17, Min in view of Chen discloses the display apparatus of claim 16, wherein the odd flip-flops (Chen: Fig. 2B, #160) are on the first side (Chen: i.e., left side), and the even flip-flops (Chen: #160) are on the second side (Chen: i.e., right side).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Chen in view of Jeon.
As per claim 18, Min discloses a display apparatus (Fig. 2; [0030]), comprising:
a display panel (#100) provided with four non-display areas (#921-924) outside a display area (#910; [0031]);
a gate driver (#200) including a gate driver IC ([0031]; [0074]), 
a data driver (#300);
a controller (#400) for controlling the gate driver (#200) and the data driver (#300; [0031]),
wherein the controller (#400) and the data driver (#300) are positioned on the same side of the display panel (#100);
connection lines (#210) extended from the gate driver (#200), the connection lines (#210) being provided in a first direction (i.e., vertical direction); and
gate lines (#GL1-GLn) connected to the connection lines (#210), the gate lines (#GL1-GLn) being provided in a second direction (i.e., horizontal axis direction) different from the first direction (i.e., vertical direction), wherein gate pulses supplied from the gate driver (#200) to the gate lines (#GL1-GLn) through the connection lines (#210) are alternately output from a first side (i.e., left side) and a second side (i.e., right side) of the gate lines (#GL1-GLn; [0042]; [0073]), the gate lines (#GL1-GLn) including:
a first gate line (Fig. 5, #GL1); and
a second gate line (#GL2) adjacent the first gate line (#GL1);
the first side (i.e., left side) and the second side (i.e., right side) are divided from each other based on a center portion of the gate lines (#GL1-GLn) as a boundary;
wherein the connection lines (#210) include:
a first connection line (#210) on the first side (i.e., left side) and connected to the first gate line (#GL1); and
a second connection line (#210) on the second side (i.e., right side) and connected to the second gate line (#GL2), the second connection line (#210) being the connection line nearest along the second direction (i.e., horizontal axis direction) to the first connection line (#210) among connection lines connected to the second gate line (#GL2).
However, Min does not explicitly teach the gate driver IC including: 
an odd shift register including odd flip-flops driven in a second side direction from a first side direction of the gate driver; and
an even shift register including even flip-flops driven in the first side direction from the second side direction of the gate driver;
wherein, in operation, odd shift clocks and even shift clocks are sequentially transmitted from the odd shift register and the even shift register, respectively.
Chen teaches the gate driver IC including: 
an odd shift register (Figs. 2A-B, #160) including odd flip-flops driven in a second side direction (i.e., right side direction) from a first side direction (i.e., left side direction) of the gate driver (#16; [0026]-[0028]); and
an even shift register (#160) including even flip-flops driven in the first side direction (i.e., left side direction) from the second side direction (i.e., right side direction) of the gate driver (#18; [0026]-[0028]);
wherein, in operation, odd shift clocks (#STV) and even shift clocks (#STVB) are sequentially transmitted from the odd shift register and the even shift register, respectively ([0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the odd and even shift registers disclosed by Chen to the display apparatus of Min so as to transfer or shift the input signal to the output terminal in response to each clock signal (Chen: [0021]).
However, the prior art of Min and Chen do not teach the gate driver and the data driver are positioned on the same side of the display panel.
Jeon teaches the gate driver (#300) and the data driver (#500) are positioned on the same side of the display panel ([0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data driver of Min in view of Chen arranged according to Jeon so that the gate and data driver are positioned on the same side of the display panel in the non-display area. 
As per claim 19, Min in view of Chen in view of Jeon discloses the display apparatus of claim 18, further comprising:
a film (Min: Fig. 6, #290) overlapping a first non-display area (Min: #922) of the four non-display areas (Min: [0074]);
wherein the gate driver (Min: #200) and the data driver area (Min: #300) positioned on the film (Min: #290/600; [0046]; [0074]).
As per claim 20, Min in view of Chen in view of Jeon discloses the display apparatus of claim 18, wherein the controller (Min: #400) is positioned in one of the four non-display areas, and the gate driver (Min: #200) and the data driver (Jeon: #500) are positioned in the same non-display area of the four non-display areas (Min: [0031]) (Jeon: [0051]-[0052]).
As per claim 21, Min in view of Chen in view of Jeon discloses the display apparatus of claim 18, wherein the gate driver (Min: #200) includes first to (n)th gate driver ICs provided in the second side direction (i.e., right side direction) from the first side direction (i.e., left side direction), the first to (n)th gate driver ICs being driven by a start control signal transmitted from a respective gate driver IC adjacent thereto or the controller (#400), n being a natural number (Min: [0039]; [0047]-[0048]).
Allowable Subject Matter
Claims 6-11 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display apparatus comprising a display panel provided with four non-display areas outside a display area, a gate driver and a data driver provided in a first non-display area of the non-display areas does not teach or fairly suggest the gate driver IC including: an odd shift register including odd flip-flops driven in the second side direction from the first side direction of the gate driver; an even shift register including even flip-flops driven in the first side direction from the second side direction of the gate driver; a level shifter unit for amplifying odd shift clocks and even shift clocks, which are sequentially transmitted from the odd shift register and the even shift register, respectively, and for sequentially outputting the amplified odd shift clocks and the amplified even shift clocks; and a buffer unit for sequentially outputting gate pulses amplified by the level shifter unit to the gate lines, each of the gate driver ICs including: an odd shift register including odd flip-flops driven in the second side direction from the first side direction of the gate driver; an even shift register including even flip-flops driven in the first side direction from the second side direction of the gate driver; a level shifter unit for amplifying odd shift clocks and even shift clocks sequentially transmitted from the odd shift register and the even shift register, respectively, and for sequentially outputting the amplified odd shift clocks and the amplified even shift clocks; and a buffer unit for sequentially outputting gate pulses amplified by the level shifter unit to the gate lines, wherein the at least two gate driver ICs include first to (n)th gate driver ICs provided in the second side direction from the first side direction, the first to (n)th gate driver ICs are driven by a start control signal transmitted from a gate driver IC adjacent thereto or the controller, and n is a natural number.
Response to Arguments
Applicant’s arguments with respect to claim 13 have been considered but are moot because of the new grounds of rejection as presented above.
Applicant states on page 12 in the Remarks, “Jeon fails to teach that the data driver 500 is in the first non-display area NDA1”.
The Examiner does not agree and has not applied the prior art of Jeon in the manner as argued by the Applicant. 
Jeon discloses on Figure 1, the data driver #500 is disposed above the display substrate 100. 
Jeon discloses on paragraph 0052 discloses “In some embodiments, the data driver 500 is integrated in the non-display area NDA of the display substrate 100 or mounted in the non-display area NDA of the substrate 100 in the form of a plurality of driver integrated circuit (IC) chips”.
Min discloses on Figure 2, gate driver #200 is disposed in the non-display area #922 above the display area #910.
Therefore, by having the data driver of Min arranged according to Jeon, one of ordinary skill would realize that the data driver is disposed adjacent to the gate driver in the non-display area as required in claim 1.


Applicant states on page 12 in the Remarks, “The stated motivation to combine Jeon with Min is to have the data driver disposed adjacent to the gate driver in the non-display area, but no attendant advantage is described. The motivation to combine seems counter-intuitive, as arranging the chips of the data driver in the same area as chips of the gate driver is likely to increase process complexity, increase bezel size, and increase cross-talk between adjacent chips, to name a few disadvantages. Thus, the art teaches away from this combination”.

The Examiner does not agree. The Applicant’s disclosure similarly provides no advantage of having the data driver disposed adjacent to the gate driver in the non-display area and provides no evidence that the arranging of chips of the data driver in the same area as chips of the gate driver would result in the disadvantages stated by the Applicant.
Furthermore, since the Applicant’s invention is concerned with having the gate driver and the data driver disposed adjacent to one another in the first non-display area as recited in claim 1, it is submitted that by arranging the chips of the data driver in the same first non-display area as chips of the gate driver will similarly result in the disadvantages of increase of process complexity, increase bezel size, and increase cross-talk between adjacent chips as assumed by the Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622